Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments that “’central service’ is clearly disclosed as including computing devices.  In a system claim, the elements should be construed as physical elements when disclosed as such in the specification” (Remarks, page 10) are persuasive such that the “central service” is the structural element of system claim 11.
With respect to  system claims 15, 17, 18, 19 and 21-22, the Examiner has given patentable weight to each of the structural elements in the body of the claims which are consistent with the recited system in the preamble.  For example, in claim 15 “[a] system for communicating multimedia data to a plurality of mobile receivers,” the Examiner has broadly and reasonably interpreted “system” to be a combination of components/devices, and the function of “communicating multimedia data to a plurality of mobile receivers” to be the transmission and reception of multimedia data by the mobile receivers.  The body of claim 15 includes “wherein the plurality of mobile receivers each i. comprises an antenna and a unique identifier, ii. is paired to at least one host device, and iii. is operable to receive the two or more digital data segments from the transmitter and re-transmit the two or more digital data segments to the at least one paired host device.”  The Examiner has given patentable weight to the recited limitations in the body of the claim to the plurality of mobile receivers since it is consistent with a plurality of components/devices that receive (i.e. communicate includes both transmission and reception) the multimedia data.
 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        August 12, 2021